                       Case 1:21-cv-02131-CJN Document 18 Filed 09/15/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


                    US Dominion, Inc., et al.                      )
                             Plaintiff                             )
                                v.                                 )      Case No.     1:21-cv-02131-CJN
                         Patrick Byrne                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation                              .


Date:          09/14/2021
                                                                                              Attorney’s signature


                                                                                     Stephen Shackelford, Jr. / NY0443
                                                                                          Printed name and bar number
                                                                                           Susman Godfrey LLP
                                                                                        1301 Avenue of the Americas
                                                                                                32nd Floor
                                                                                           New York, NY 10019
                                                                                                    Address

                                                                                     sshackelford@susmangodfrey.com
                                                                                                E-mail address

                                                                                               (212) 336-8330
                                                                                               Telephone number

                                                                                               (212) 336-8340
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
